PER CURIAM.
The first two sentences of paragraph “9” of the decree of dissolution are modified to provides as follows:
“The net proceeds of the sale of the family home shall be divided equally between Petitioner and Respondent.”
The effect of this modification is to eliminate the trial court’s award to wife of the first $10,000 of the net proceeds from the sale. We affirm the decree in all other respects.
Affirmed as modified on the appeal; affirmed on the cross-appeal. No costs to either party.